DETAILED ACTION
	Claims 1-20 are presented on 09/05/2019 for examination on merits.  Claims 1, 15, and 20 are independent base claims. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Applicant Arguments/Remarks or a section following the Remarks.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted for examination on merits is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The rationale for this determination is explained below:  
First – following Step 1 of the guidance, claims 1-20 are directed to a method comprising a series of functional steps, or an apparatus comprising a processor and a transmitter for performing similar series of functional steps.  Therefore, the claimed invention falls into one of the four statutory categories.
Secondly – following Step 2 of the guidance, claims 1-20 are analyzed for its underlying inventive concept with a new two-prong inquiry (1) does the claim recite an abstract idea, law of nature, or natural phenomenon, and/or judicial exceptions? And (2) does the claim recite additional elements that integrate the judicial exception into a practical application?
It is determined that claimed invention is directed to an abstract idea or at least one of the judicial exceptions, because the concept of the invention is basically a process of analyzing and marking network traffic or portion of a packet data unit in particular; the first prone of the inquiry.  For example, a software analyst can be trained to open a packet analysis software (e.g., Wireshark and TcpDump) to capture packets, along with some basic information about each packet.  Wireshark allows a human user to intercept and mark packets that match certain criteria, including adding and editing timestamps.  Other network traffic analyzers may offer improved techniques for human beings to observe, evaluate, and mark the intercepted traffic.  Therefore, the independent claims 1, 15, and 20 is so broadly defined that it is like concepts performed in the human mind, i.e., mental processes, including an observation, evaluation, judgment, opinion.


analyzing and marking network traffic or portion of a packet data unit (including an observation, evaluation, marking, judgment, opinion) into a practical application.  
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites processor for performing the steps of traffic observation and evaluation and transmitter for sending messages.  These elements only perform functions of a general computer. Further, the claim does not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea.  Therefore, the claim is abstract without significantly more.
Dependent claims 2-14 and 16-19, when analyzed individually or as a whole, are held to be patent ineligible under 35 U.S.C. 101 because, the additional recited limitation(s) fail(s) to amount to “significantly more” than the judicial exception, and thereby non-statutory.

Please see “The 2019 Revised Patent Subject Matter Eligibility Guidance (or “2019 PEG” for short) published in January 2019 at USPTO Website.  Note that the groupings of abstract ideas in the 2019 PEG are not the same as those on the Abstract Ideas QRS or in the MPEP. The groupings in the 2019 PEG should be FOLLOWED for identifying abstract ideas. The 2019 PEG does not change the analysis at Step 2B which pertains to an improvement to conventional functioning of a computer or to technological processes; see also MPEP 2106.05(a).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 2-14 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claims 2, 4 5, 7, and 8 each recite a limitation “the portion of the packet data unit” lacking sufficient antecedent basis for this limitation in the respective claims.  Because the limitation “the portion of the packet data unit” is unclear, the recitations of “a length of the portion of the packet data unit” in claim 2 and “the length of the portion of the packet data unit” in claim 4 are unclear.  Similarly, the recitations of “a location of the portion of the packet data unit” and “the location of the portion of the packet data unit” in claims 5, 8, and 12 is unclear.
Claims 13 and 14 each recite one or more instances of “integrity protection” unclearly without referring to the integrity protection defined in the base claim 1.  
Claims 16, 17, and 19 each recite limitation(s) “a length of the portion of the packet data unit” or “the length of the portion of the packet data unit” unclearly or lacking sufficient antecedent basis for this limitation in the claims, respectively, for the aforementioned reasons.
Claim 17 recites an instance of “integrity protection” lacking sufficient antecedent basis when the recited instance is considered in view of the integrity protection defined in the base claim 15.  

a location of the portion of the packet data unit” unclearly or lacking sufficient antecedent basis for this limitation in the claims, respectively, for the aforementioned reasons.

Claims 3-4 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend from a rejected claim 2.
Claim 6 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because it depends from a rejected claim 5.
Claims 8-12 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend from a rejected claim 7.
Claim 17 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because it depends from a rejected claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alam (US 20190045034 A1) in view of Lee (CN-110249607-A, aka: Lee, SB; Horn, GB; and PALANIGOUNDER, A).

As per claim 1, Alam teaches a method comprising: 
applying an integrity protection function to the first portion of the packet data unit to result in an integrity protection indicator without applying the integrity protection function to the second portion of the packet data unit (Alam, par. 0117-0118: the processing device of the network node generates …and inserts into the header… provenance information including an attestation: see FIG. 8, Steps 830 and 835. It is noted that the first portion in Alam is the header of packet); and 
transmitting the packet data unit with the integrity protection indicator (Alam, par. 0118: sends the data packet to the next node. It should be noted that at this point, the packet is marked with provenance information including an attestation, which is the integrity protection indicator. See FIG. 8, Step 840).
However, Alam does not explicitly disclose identifying or determining the header or a first portion of a packet data unit wherein the packet data unit comprises the first portion and a second portion.  This aspect of the claim is identified as a difference.
In a related art, Lee teaches:
Lee, Translation Text1, page 11, lines 30-40: determining … and transmitting… indication of at least the first portion of the data routing path to the first UE 215, and …. indication of at least a second portion of the data routing path to the second UE 215-b).
Alam and Lee are analogous art, because they are in a similar field of endeavor in improving the safety and integrity of network communications.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Lee to modify Alam to include determining a first portion of a packet data unit which is marked for traffic filtering and relaying. For this combination, the motivation would have been to improve the traffic classification and integrity with marked headers.

As per claim 13, the references as combined above teach the method of claim 1, wherein transmitting the entire packet data unit with the integrity protection indicator comprises transmitting the integrity protection indicator if a higher layer indicates to apply integrity protection and applying integrity protection (Alam, par. 0061 and 0065: transmit the data packets to a next node or hop…with packet attestation includes an identifier of the node; par. 0074-0075: Attestation of data packets in a multi-hop network involves inserting information into the data packets before forwarding the data packets towards the destination device. Packet attestation performed by a plurality of network nodes may be referred to as “network provenance” or “provenance,” and par. 0081: SNP schemes involve confidence and integrity protecting an attestation value).

As per claim 14, the references as combined above teach the method of claim 1, further comprising transmitting information indicating an ability to support partial integrity protection and a maximum supported bitrate for integrity protection to an access and mobility management 

As per claim 15, Alam teaches an apparatus comprising: 
a processor that: 
applies an integrity protection function to the first portion of the packet data unit to result in an integrity protection indicator without applying the integrity protection function to the second portion of the packet data unit (Alam, par. 0117-0118: the processing device of the network node generates …and inserts into the header… provenance information including an attestation: see FIG. 8, Steps 830 and 835. It is noted that the first portion in Alam is the header of packet); and 
a transmitter that 
transmits the packet data unit with the integrity protection indicator (Alam, par. 0118: sends the data packet to the next node. It should be noted that at this point, the packet is marked with provenance information including an attestation, which is the integrity protection indicator. See FIG. 8, Step 840).
However, Alam does not explicitly disclose identifying or determining the header or a first portion of a packet data unit wherein the packet data unit comprises the first portion and a second portion.  This aspect of the claim is identified as a difference.
In a related art, Lee teaches:
a processor that: 
determines a first portion of a packet data unit, wherein the packet data unit comprises the first portion and a second portion; and 
Lee, Machine Translation, page 11, lines 30-40: determining … and transmitting… indication of at least the first portion of the data routing path to the first UE 215, and …. indication of at least a second portion of the data routing path to the second UE 215-b).
Alam and Lee are analogous art, because they are in a similar field of endeavor in improving the safety and integrity of network communications.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Lee to modify Alam to include determining a first portion of a packet data unit which is marked for traffic filtering and relaying. For this combination, the motivation would have been to improve the traffic classification and integrity with marked headers.

As per claim 20, Alam teaches a method comprising: 
receiving a packet data unit with an integrity protection indicator, wherein an integrity protection function is applied to a first portion of the packet data unit to result in the integrity protection indicator …(Alam, par. 0118: sends the data packet to the next node. It should be noted that at this point, the packet is marked with provenance information including an attestation, which is the integrity protection indicator. See FIG. 8, Step 840;  See also par. 0117-0118: the processing device of the network node generates …and inserts into the header… provenance information including an attestation: see FIG. 8, Steps 830 and 835.) 
However, Alam does not explicitly disclose that the integrity protection function is not applied to the payload portion or a second portion of the packet data unit.  This aspect of the claim is identified as a difference.
In a related art, Lee teaches:
The integrity protection function …is not applied… to a second portion of the packet data unit (Lee, Translation Text1, page 11, lines 45-60: the integrity protection is found in the header; after receiving the indication of at least the first portion of the data routing path, the first UE 215 and the second UE 215 initiates a connection 230 (or executing the random-access procedure.  
Alam and Lee are analogous art, because they are in a similar field of endeavor in improving the safety and integrity of network communications.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Lee to modify Alam to use only a first portion of a packet data unit for storing the integrity protection information. For this combination, the motivation would have been to improve the traffic classification and integrity by using only the header portion.

Claims 2, 7, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Alam and Lee, as applied to claim 1, and in view of Li (WO-2018176480-A1).

As per claim 2, the references as combined above teach the method of claim 1, but do not explicitly disclose that the receiving information indicates a length of the portion of the packet data unit. This aspect of the claim is identified as a further difference.
In a related art, Li teaches:
further comprising receiving information indicating a length of the portion of the packet data unit (Li, Translation Text, page 15, lines 23-40: determines the head length of the target MAC PDU to prepare for removing the head length. For example, according to whether the periodic BSR Timer times out, it is determined whether there is a short BSR Buffer Status Report) in the MAC header; determining the location according to the RLC PDU; page 17, lines 13-18).
Li is analogous art to the claimed invention in a similar field of endeavor in improving the safety and integrity of network communications.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to Modify Alam-Lee system with Li to include a length of the portion of the packet data unit 

As per claim 7, the references as combined above teach the method of claim 1, but do not explicitly disclose the information that indicates a length of the portion of the packet data unit. This aspect of the claim is identified as a further difference.
In a related art, Li teaches:
further comprising transmitting information indicating a length of the portion of the packet data unit (Li, Translation Text, page 15, lines 23-40: determines the head length of the target MAC PDU to prepare for removing the head length. For example, according to whether the periodic BSR Timer times out, it is determined whether there is a short BSR Buffer Status Report) in the MAC header; determining the location according to the RLC PDU; page 17, lines 13-18).
Li is analogous art to the claimed invention in a similar field of endeavor in improving the safety and integrity of network communications.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to Modify Alam-Lee system with Li to include a length of the portion of the packet data unit so that the first portion of the packet may be readily determined. For this combination, the motivation would have been to improve efficiency of packet evaluation.

As per claim 16, the references as combined above teach the apparatus of claim 15, but do not explicitly disclose that the receiving information indicates a length of the portion of the packet data unit. This aspect of the claim is identified as a further difference.
In a related art, Li teaches:
further comprising a receiver that receives information indicating a length of the portion of the packet data unit (Li, Translation Text, page 15, lines 23-40: determines the head length of 
Li is analogous art to the claimed invention in a similar field of endeavor in improving the safety and integrity of network communications.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to Modify Alam-Lee system with Li to include a length of the portion of the packet data unit so that the first portion of the packet may be readily determined. For this combination, the motivation would have been to improve efficiency of packet evaluation.
 
As per claim 19, the references as combined above teach the apparatus of claim 15, but do not explicitly disclose that the information being transmitted indicate a length of the portion of the packet data unit. This aspect of the claim is identified as a further difference.
In a related art, Li teaches:
wherein the transmitter transmits information indicating a length of the portion of the packet data unit (Li, Translation Text, page 15, lines 23-40: determines the head length of the target MAC PDU to prepare for removing the head length. For example, according to whether the periodic BSR Timer times out, it is determined whether there is a short BSR Buffer Status Report) in the MAC header; determining the location according to the RLC PDU; page 17, lines 13-18).
Li is analogous art to the claimed invention in a similar field of endeavor in improving the safety and integrity of network communications.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to Modify Alam-Lee system with Li to include a length of the portion of the packet data unit .

Claims 3, 5-6, 8-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Alam and Lee and Li, as applied to claim 2, and further in view of Kim (US  20180287748 A1).

As per claim 3, the references of Alam and Lee and Li as combined above teach the method of claim 2, but do not explicitly disclose the information indicating the length is received as part of a packet data convergence protocol configuration via a radio resource control message. This aspect of the claim is identified as a further difference.
In a related art, Kim teaches:
wherein the information indicating the length is received as part of a packet data convergence protocol configuration via a radio resource control message (Kim, par. 0045 and 0237-0239: concatenation of packet data convergence protocol (PDCP PDUs transmitted from a PDCP layer to proceed with data transmission; the RRC message or the newly defined PDCP control PDU).
Kim is analogous art to the claimed invention in a similar field of endeavor in improving the safety and integrity of network communications in a next-generation mobile communication system.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to Modify Alam-Lee-Li system with Kim to include a radio control message to indicate the length of the first portion of packet. For this combination, the motivation would have been to improve efficiency of packet evaluation.

As per claim 5, the references as combined above teach the method of claim 1, but do not explicitly disclose information for indicating a location of the portion of the packet data unit within the packet data unit. This aspect of the claim is identified as a further difference.
In a related art, Kim teaches:
further comprising receiving information indicating a location of the portion of the packet data unit within the packet data unit (Kim, par. 0010-0012 and par. 0254: location information … indicating what location of the original RLC SDU).
Kim is analogous art to the claimed invention in a similar field of endeavor in improving the safety and integrity of network communications in a next-generation mobile communication system.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to Modify Alam-Lee-Li system with Kim to include receiving information for indicating a location of the header of the packet data unit. the motivation would have been to improve efficiency of packet evaluation.

As per claim 6, the references as combined above teach the method of claim 5, but do not explicitly disclose the information indicating an offset information in the location indication. This aspect of the claim is identified as a further difference.
In a related art, Kim teaches:
wherein the information indicating the location comprises an offset (Kim, par. 0254: an offset indicating what location of the original RLC SDU the segment corresponds to).
Kim is analogous art to the claimed invention in a similar field of endeavor in improving the safety and integrity of network communications in a next-generation mobile communication system.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to Modify Alam-Lee-Li system with Kim to include an offset in the received information for indicating a location of the header of the packet data unit. the motivation would have been to improve efficiency of packet evaluation.

As per claim 8, the references as combined above teach the method of claim 7, but do not explicitly disclose information for indicating a location of the portion of the packet data unit within the packet data unit. This aspect of the claim is identified as a further difference.
In a related art, Kim teaches:
further comprising transmitting information indicating a location of the portion of the packet data unit (Kim, par. 0010-0012 and par. 0254: location information … indicating what location of the original RLC SDU).
Kim is analogous art to the claimed invention in a similar field of endeavor in improving the safety and integrity of network communications in a next-generation mobile communication system.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to Modify Alam-Lee-Li system with Kim to include receiving information for indicating a location of the header of the packet data unit. the motivation would have been to improve efficiency of packet evaluation.

As per claim 9, the references as combined above teach the method of claim 8, and Alam also discloses:
further comprising transmitting information indicating whether the integrity protection indicator is present (Alam, par. 0063-0065: the MIT inserts or encapsulates the data packets to include a packet attestation. The packet attestation includes an identifier of the node, information of a node from which the data packets have been received, and network interface(s) to be used to transmit the data packets to a next node or hop; par. 0074: Packet attestation performed by a plurality of network nodes).

As per claim 10, the references as combined above teach the method of claim 9, but do not explicitly disclose header information comprising the information indicating the length, the 
In a related art, Kim teaches:
wherein the information indicating the length, the location, and the integrity protection indicator is part of a header of a packet data convergence protocol message (Kim, par. 0010-0012 and par. 0254: location information … indicating what location of the original RLC SDU).
Kim is analogous art to the claimed invention in a similar field of endeavor in improving the safety and integrity of network communications in a next-generation mobile communication system.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to Modify Alam-Lee-Li system with Kim to include receiving information for indicating a location of the header of the packet data unit. the motivation would have been to improve efficiency of packet evaluation.

As per claim 11, the references as combined above teach the method of claim 10, Alam also teaches: wherein the header is ciphered (Alam, par. 0075-0077: a cipher block chaining message authentication code, which is in the header).

As per claim 12, the references as combined above teach the method of claim 9, but do not explicitly disclose not transmitting information indicating the length of the portion of the packet data unit and the location of the portion of the packet data unit in response to the integrity protection indicator not being present. This aspect of the claim is identified as a further difference.
In a related art, Kim teaches:
further comprising, in response to the information indicating that the integrity protection indicator is not present, not transmitting information indicating the length of the portion of the packet data unit and the location of the portion of the packet data unit ().
before the effective filing date of the claimed invention, to combine them and to Modify Alam-Lee-Li system with Kim to include receiving information for indicating a location of the header of the packet data unit. the motivation would have been to improve efficiency of packet evaluation.

As per claim 18, the references as combined above teach the apparatus of claim 15, but do not explicitly disclose the information indicating information indicating a location of the portion of the packet data unit within the packet data unit. This aspect of the claim is identified as a further difference.
In a related art, Kim teaches:
further comprising a receiver that receives information indicating a location of the portion of the packet data unit within the packet data unit (Kim, par. 0010-0012 and par. 0254: location information … indicating what location of the original RLC SDU).
Kim is analogous art to the claimed invention in a similar field of endeavor in improving the safety and integrity of network communications in a next-generation mobile communication system.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to Modify Alam-Lee-Li system with Kim to include receiving information for indicating a location of the header of the packet data unit. the motivation would have been to improve efficiency of packet evaluation.

Allowable Subject Matter
Claims 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
wherein the length of the portion of the packet data unit is determined based on a user equipment capability corresponding to integrity protection” which, when considered in combination with the other limitations in the base claims 1 and 15, are not anticipated by, nor made obvious over the prior art of record


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        03/09/2022